CRANE, J.
After my decision, reported in 77 Misc. Rep. 1, 135 N. Y. Supp. 119, the plaintiff made application to reopen the case and to introduce evidence to meet the defects in title pointed out in my opinion. His motion having been granted, he has now taken a correct view of the Land Title Registration Law, and introduced common-law evidence upon those matters which could not be finally determined upon the statement of the official examiner in his certificate.
Thus, to meet the first objection stated in my opinion, evidence has been offered to show that the plaintiff and his grantors have been in possession of this property for more than 20 years, and have fenced and occupied it in such a way as to make their possession exclusive-and adverse to any outstanding claims; to meet the second objection, the deed of Annie A. Brandreth to Charles Crabbe has been offered and received in evidence; and, as to the third objection, sufficient proof was offered to show' that the bulkhead line and the high-water mark are the same. I find that the plaintiff has by this supplemental proof, together with that offered on the main trial, proved a good title to the property in question, and that his application to register it should be granted.
Judgment must be settled on notice.